RONEY, Chief Judge,
dissenting:
Since plaintiff's claim is nothing more than a claim for breach of contract, I respectfully dissent from the decision that plaintiff has stated a cause of action under Section 1983 for violation of its procedural due process rights.
Plaintiff’s Section 1983 claim is predicated on dual assertions: that its contract with the State created a property interest cognizable under the Fourteenth Amendment and that, given the existence of this property right, the State could not terminate the contract without holding a prede-privation hearing.
The plaintiff contends that the contract between plaintiff and the State created a property interest because Alabama law provides a remedy, albeit a very limited one, against the State when it breaches an agreement. The argument is that any time one has an enforceable contract to which the State is a party, there is constitutionally protected property interest under that contract. This broad interpretation of what constitutes a federally protected property interest is inconsistent with the concept that “the Fourteenth Amendment was not intended to shift the whole of the public *843law of the states into the federal courts.” Brown v. Brienen, 722 F.2d 360, 364 (7th Cir.1983). Section 1983 relief is predicated on a denial of a right or interest protected by the Constitution. Baker v. McCollan, 443 U.S. 137, 138-40, 99 S.Ct. 2689, 2691-93, 61 L.Ed.2d 433 (1979).
The cases are legion which hold that a simple breach of contract by the State does not rise to the level of a constitutional deprivation. See, e.g., Braden v. Texas A & M University System, 636 F.2d 90, 93 (5th Cir. Unit A Feb. 1981) (“If the State had merely breached a contract with [plaintiff] he would have no cause of action under Section 1983.”); Costello v. Town of Fairfield, 811 F.2d 782, 784 (2d Cir.1987) (“A contract dispute ... does not give rise to a cause of action under Section 1983.”); Boston Environmental Sanitation Inspectors Ass’n v. City of Boston, 794 F.2d 12, 13 (1st Cir.1986) (“[A]n alleged breach of contract does not amount to a deprivation of property without due process actionable under § 1983.”); Sudeikis v. Chicago Transit Authority, 774 F.2d 766, 770 (7th Cir.1985) (“It has long been settled that a mere breach of contract by the government does not give rise to a constitutional claim.”); Jimenez v. Almodovar, 650 F.2d 363, 370 (1st Cir.1981) (“A mere breach of contractual right is not a deprivation of property without constitutional due process of law_ Otherwise virtually every controversy involving an alleged breach of contract by a government or a governmental institution or agency or instrumentality would be a constitutional case.”).
The plaintiff does not allege that its contract was terminated because it had engaged in some constitutionally protected activity. See Board of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1973); Perry v. Sindermann, 408 U.S. 593, 92 S.Ct. 2717, 33 L.Ed.2d 581 (1972).
There is no federal constitutional law which requires a State to provide any particular kind of due process to the persons or entities with whom it contracts, absent some deprivation by the State of a federally protected right or interest. The right to or interest in a continued contract without a breach by the State is not within the scope of federal constitutional protection.
I would affirm the summary judgment by the district court in favor of defendants.